 Case 9:20-cv-00147-ZJH Document 40 Filed 05/24/21 Page 1 of 7 PageID #: 531




                          UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                 LUFKIN DIVISION

JOSE MANUEL REQUENA and                     )
OSCAR REQUENA, Individually and             )
On Behalf of the Estate of Maria Hernandez, )
                                            )
              Plaintiffs,                   )
                                            )
vs.                                         )                 Case No. 9:20-cv-00147-RC-ZJH
                                            )
PILGRIM’S PRIDE CORPORATION,                )
                                            )
              Defendant.                    )

                      AGREED MOTION TO EXTEND DEADLINES

       Defendant Pilgrim’s Pride Corporation (“Pilgrim’s”) hereby files this Agreed Motion to

Extend Deadlines (“Motion”) and states as follows:

       1.      The Texas Legislature is on the cusp of passing a law that will have a significant

impact on this litigation. Among other things, the law will determine which claims Plaintiffs may

pursue in this case, what Plaintiffs’ burden of proof will be, what evidence Plaintiffs will be

required to present, and what defenses Pilgrim’s may raise.

       2.      In accordance with the Court’s request regarding special complexities related to

this litigation, Pilgrim’s informed the Court that such legislation was likely to be considered by

the Legislature when the parties filed their Joint Conference Report Pursuant to Federal Rule of

Civil Procedure 26 last September. (See ECF 18 at 2 and 5.) The Court also discussed the effect

such legislation may have on the case with the parties during the Rule 16 Management Conference

on October 1, 2020 and advised the parties to keep the Court apprised of new developments.

       3.      Although the parties have been pursuing discovery, they have been hesitant to take

key depositions until they know what the law governing the case will be. The parties also need to



                                                1
 Case 9:20-cv-00147-ZJH Document 40 Filed 05/24/21 Page 2 of 7 PageID #: 532




know the applicable law for their experts to be able to offer relevant opinions in accordance with

Federal Rule of Evidence 702.

       4.      The Court should extend the deadlines in this case because both sides agree good

cause exists. Federal Rule of Civil Procedure 6(b) grants district courts “wide discretion to enlarge

the time for doing an act . . .” Woods v. Allied Concord Fin. Corp. (Del.), 373 F.2d 733, 734 (5th

Cir. 1967). Indeed, Rule 6(b)(1)(A) “gives the court wide discretion to grant a request for

additional time that is made prior to the expiration of the period originally prescribed or prior to

the expiration of the period as extended by a previous enlargement order.” 4B Charles Alan Wright

& Arthur R. Miller, Federal Practice & Procedure § 1165 (2d ed. 1986). Rule 6(b) even allows

the Court to grant an extension “without motion or notice” so long as “the court acts, or if a request

is made, before the original time or its extension expires”—as is the case here. Fed. R. Civ. P.

6(b)(1)(A).

       5.      Here, the only deadline the parties seek to extend that has expired is Plaintiffs’

expert disclosure deadline (which was May 20, 2021), and Pilgrim’s agreed to extend that deadline

before it expired. Furthermore, because the extension requested is not sought in bad faith and

neither party will be prejudiced—as demonstrated by the parties’ agreement to the relief sought

herein—the request to extend the deadlines listed below should be granted. See Federal Practice

& Procedure § 1165 (“an application for the enlargement of time under Rule 6(b)(1)[(A)] normally

will be granted in the absence of bad faith on the part of the party seeking relief or prejudice to the

adverse party”).

       6.      In accordance with the parties’ agreement and based on the good cause

demonstrated herein, the parties request that the deadlines be extended as shown below:




                                                  2
    Case 9:20-cv-00147-ZJH Document 40 Filed 05/24/21 Page 3 of 7 PageID #: 533




    Current Deadline     New Deadline             Description 1
    September 17, 2021   January 17, 2022         Deadline to mediate.
    May 20, 2021         September 20, 2021       Deadline to designate expert witnesses and
                                                  reports on issues for which the party bears
                                                  the burden of proof, pursuant to Federal Rule
                                                  of Civil Procedure 26(a)(2) and Local Rule
                                                  CV-26(b).
    June 18, 2021        October 18, 2021         Deadline to designate expert witnesses and
                                                  reports on issues for which the party does not
                                                  bear the burden of proof, pursuant to Federal
                                                  Rule of Civil Procedure 26(a)(2) and Local
                                                  Rule CV-26(b).
    August 6, 2021       December 6, 2021         Deadline to object to any other party’s expert
                                                  witnesses. Objections shall be made by a
                                                  motion to strike or limit expert testimony and
                                                  shall be accompanied by a copy of the
                                                  expert’s report in order to provide the court
                                                  with all the information necessary to make a
                                                  ruling on any objection. The court will not
                                                  accept objections to experts filed in any
                                                  form, including motions in limine, after this
                                                  date.

                                                  Expert reports should include the categories
                                                  of information set out in Federal Rule of
                                                  Civil Procedure 26(a)(2)(B) and
                                                  26(a)(2)(C)(i)-(ii). Challenges to expert
                                                  reports should include those set out in
                                                  Federal Rule of Evidence 702(a)-(d) and
                                                  703.
    August 20, 2021      December 20, 2021        DISCOVERY shall be completed by this
                                                  date.
    September 14, 2021   January 14, 2022         MOTION CUT-OFF. Deadline for motions
                                                  to dismiss, motions for summary judgment,
                                                  or other dispositive motions.
    October 14, 2021     February 14, 2022        Notice of intent to offer certified records.
    October 21, 2021     February 21, 2022        Counsel and unrepresented parties are each
                                                  responsible for contacting opposing counsel

1
  The information in the “Description” column—including footnotes—was taken from the Amended
Scheduling Order entered by the Court on January 19, 2021. (See ECF 37.)

                                              3
    Case 9:20-cv-00147-ZJH Document 40 Filed 05/24/21 Page 4 of 7 PageID #: 534




    Current Deadline        New Deadline                Description 1
                                                        and unrepresented parties to determine how
                                                        they will prepare the Joint Final Pretrial
                                                        Order and Joint Proposed Jury Instructions
                                                        and Verdict Form (or Proposed Findings of
                                                        Fact and Conclusions of Law in non-jury
                                                        cases).

                                                        To avoid the cost of designating deposition
                                                        extracts and objecting to same, counsel shall
                                                        discuss witnesses who have to be presented
                                                        by deposition. Counsel should agree on a list
                                                        of witnesses whom each counsel will
                                                        subpoena, or if beyond the subpoena range
                                                        (see Federal Rule of Civil Procedure 45),
                                                        whom each counsel will arrange to have
                                                        present at trial.
    November 5, 2021        March 7, 2022               Motions in limine are due. File Joint Final
                                                        Pretrial Order. The form is available on the
                                                        Eastern District of Texas’s website.
    November 19, 2021       March 28, 2022              Responses to motions in limine are due. 2

                                                        File Proposed Jury Instructions / Verdict
                                                        Form (or Proposed Findings of Fact and
                                                        Conclusions of Law).
    December 3, 2021        April 11, 2022              For witnesses who are not going to be called
                                                        live, oral and video deposition designations
                                                        are due. Each party who proposes to offer a
                                                        deposition by video shall serve on all other
                                                        parties a disclosure identifying the line and
                                                        page numbers to be offered. All other parties
                                                        will have seven calendar days to serve a
                                                        response with any objections and requesting
                                                        line and page numbers to be included in the
                                                        video. Counsel must consult on any




2
  To save time and space respond only to items objected to. All others will be considered to be agreed.
Opposing counsel shall confer in an attempt to resolve any dispute over the motions in limine within five
calendar days of the filing of any response. The parties shall notify the court of all the issues which are
resolved.

                                                    4
    Case 9:20-cv-00147-ZJH Document 40 Filed 05/24/21 Page 5 of 7 PageID #: 535




    Current Deadline         New Deadline                Description 1
                                                         objections, and only those which cannot be
                                                         resolved shall be presented to the court. 3

                                                         The party who filed the initial video
                                                         designation is responsible for preparation of
                                                         the final edited video in accordance with all
                                                         parties’ designations, and the rulings on
                                                         objections. (Designations are not to be made
                                                         for witnesses who will appear live, nor for
                                                         impeachment on cross-examination.)
    December 17, 2021        April 25, 2022              File unresolved objections to oral and video
                                                         deposition extracts.
    Date to be set by the    Date to be set by the       If numerous motions are pending, the court
    Court.                   Court.                      may set a hearing to consider all pending
                                                         motions and objections.
    Date in early 2022 to    Date in mid-2022 to         Docket call and Final Pretrial at 10:00 a.m.
    be set by the Court.     be set by the Court.        before Hon. Zack Hawthorn, Courtroom No.
                                                         102, Ward R. Burke United States
                                                         Courthouse, 104 North Third Street, Lufkin,
                                                         Texas. Date the parties should be prepared to
                                                         try the case.
    Date in early 2022 to    Date in mid-2022 to         Jury selection at 1:30 p.m. before Hon. Zack
    be set by the Court.     be set by the Court.        Hawthorn in Lufkin.
    Date in early 2022 to    Date in mid-2022 to         Trial at 10:00 a.m. before Hon. Zack
    be set by the Court.     be set by the Court.        Hawthorn in Lufkin.

                                              Conclusion

          For all the reasons explained above, Pilgrim’s respectfully requests that this Agreed Motion

to Extend Deadlines be granted and that the Court grant all other and further relief to which

Pilgrim’s is entitled either at law or in equity.




3
 Opposing counsel shall confer to determine whether objections can be resolved without a court ruling.
The court needs a copy of the pertinent deposition to rule on any objection.

                                                     5
 Case 9:20-cv-00147-ZJH Document 40 Filed 05/24/21 Page 6 of 7 PageID #: 536




       Dated: May 24, 2021.

                                                   Respectfully submitted,

                                                   /s/ Benjamin L. Stewart
                                                   Clayton E. Bailey, Lead Attorney
                                                   Texas State Bar No. 00796151
                                                   Benjamin L. Stewart
                                                   Texas State Bar No. 24046917

                                                   BAILEY BRAUER PLLC
                                                   Campbell Centre I
                                                   8350 N. Central Expressway, Suite 650
                                                   Dallas, Texas 75206
                                                   (214) 360-7433
                                                   (214) 360-7435 (fax)
                                                   cbailey@baileybrauer.com
                                                   bstewart@baileybrauer.com

                                                   ATTORNEYS FOR DEFENDANT
                                                   PILGRIM’S PRIDE CORPORATION


                            CERTIFICATE OF CONFERENCE

      Counsel for Pilgrim’s has complied with the meet and confer requirement in Local Rule
CV-7(h). Counsel for Pilgrim’s, Benjamin Stewart, conferred with counsel for Plaintiffs, William
Langley, several times regarding the relief requested herein, including on May 12, 19, and 20,
2021. Plaintiffs agree with the relief requested herein.

                                                   /s/ Benjamin L. Stewart
                                                   Counsel for Pilgrim’s Pride Corporation




                                               6
 Case 9:20-cv-00147-ZJH Document 40 Filed 05/24/21 Page 7 of 7 PageID #: 537




                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically on May 24,
2021. As such, this document was served on all counsel of record who are deemed to have
consented to electronic service, including Plaintiffs’ counsel identified below:

          Jim Hart, Esq.
          William Langley, Esq.
          Williams Hart Boundas Easterby, LLP
          8441 Gulf Freeway, Suite 600
          Houston, Texas 77017-5001

          George Chandler, Esq.
          P.O. Box 340
          Lufkin, Texas 75902-0340

                                                   /s/ Benjamin L. Stewart
                                                   Counsel for Pilgrim’s Pride Corporation




                                               7
